Case: 1:18-cv-00158-DRC-KLL Doc #: 33 Filed: 07/16/20 Page: 1 of 5 PAGEID #: 434




                        IN THE UNITED STATES DISTRICT COURT                                Granted.
                         FOR THE SOUTHERN DISTRICT OF OHIO                                 No opposition.
                                  WESTERN DIVISION
                                                                                             7/16/2020

 Alicia Willis,                                 )
        Plaintiff,                              )
                                                )
 v.                                             )    CIVIL ACTION NO.: 1:18-cv-00158
                                                )
 Andrew Saul,                                   )    Judge Cole
 Commissioner of Social Security,               )    Magistrate Judge Litkovitz
      Defendant.                                )
                                                )
                                                )


                     DEFENDANT’S MOTION TO FILE A SUR-REPLY

        Defendant, Andrew Saul, Commissioner of Social Security, respectfully seeks leave of

the Court to file the attached sur-reply in order to address an issue raised by Plaintiff for the first

time in her reply brief. A sur-reply is the only opportunity for the Commissioner to respond to

this issue.

        WHEREFORE, the Commissioner respectfully requests leave to file his proposed sur-

reply, a copy of which is filed with this motion.



                                                     Respectfully submitted,

                                                     DAVID DEVILLERS
                                                     UNITED STATES ATTORNEY

                                                     /s/ Rachel Julis
                                                     Rachel Julis
                                                     Special Assistant United States Attorney
                                                     200 W. Adams Street, 30th Floor
                                                     Chicago, Illinois 60606
                                                     (877) 800-7578 ext. 19132 (phone)
                                                     (312) 886-1395 (fax)
                                                     rachel.julis@ssa.gov
Case: 1:18-cv-00158-DRC-KLL Doc #: 33
                                   32 Filed: 07/16/20
                                             05/18/20 Page: 2 of 5 PAGEID #: 435
                                                                             430




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Alicia Willis,                                )
        Plaintiff,                             )
                                               )
 v.                                            )       CIVIL ACTION NO.: 1:18-cv-00158
                                               )
 Andrew Saul,                                  )       Judge Cole
 Commissioner of Social Security,              )       Magistrate Judge Litkovitz
      Defendant.                               )
                                               )
                                               )


                                 DEFENDANT’S SUR-REPLY


       In her reply, Plaintiff alleges that the ALJ and Appeals Council both failed in their duty

to develop the record in her case. The Commissioner addressed these concerns in his Opposition

to Plaintiff’s Statement of Errors, and largely rests on his opening brief. Plaintiff, however,

introduces a new argument in her reply regarding why the Appeals Council failed in their duty to

develop the record. This claim requires a response by the Commissioner.

       Plaintiff alleges that HALLEX I-3-2-15 required the Appeals Council to obtain the

additional evidence mentioned by Plaintiff in her request for review (Tr. 117). This argument is

without merit. HALLEX I-3-2-15 outlines what occurs after a claimant informs the Appeals

Council (AC) about additional evidence. As it explains, “if a claimant informs the AC about

additional evidence, the AC will not obtain or consider additional evidence as a basis to grant

review unless the claimant meets one of the good cause exceptions set for at 20 C.F.R.

404.970(b) . . . .” HALLEX I-3-2-15. The exceptions in 20 C.F.R. § 404.970(b) include:

            (1) Our action misled you;



                                                   2
Case: 1:18-cv-00158-DRC-KLL Doc #: 33
                                   32 Filed: 07/16/20
                                             05/18/20 Page: 3 of 5 PAGEID #: 436
                                                                             431




            (2) You had a physical, mental, educational, or linguistic limitation(s) that
            prevented you from informing us about or submitting the evidence earlier; or

            (3) Some other unusual, unexpected, or unavoidable circumstance beyond
            your control prevented you from informing us about or submitting the
            evidence earlier.

20 C.F.R. § 404.970(b). Plaintiff argues that a March 24, 2017 sent by the Appeals Council

indicated that the AC had determined that Plaintiff had “good cause” for failing to submit

additional evidence and, therefore, was required to obtain this evidence on her behalf. This

argument completely misrepresents the meaning of the March 24, 2017 letter.

       The March 24, 2017 letter was a form letter sent to multiple claimants—it was not in any

way individualized to Plaintiff’s claim (Tr. 8-9). This letter explained that, on May 1, 2017, the

Appeals Council changed the rules it applied when considering whether to review a case (Tr. 8).

One of the rule changes required that a claimant show “good cause” for why they did not inform

the agency of the any additional evidence they wanted the Appeals Council to review at least five

days before the date of their hearing. Id. The letter then explained that “[b]ecause your case was

pending at the Appeals Council before our rule about when to give us evidence became effective,

we will find that you showed good cause for not submitting additional evidence earlier.” (Tr. 9)

(emphasis added).

       Plaintiff construes this line in the Appeals Council’s letter as a blanket finding that she

had universal good cause for not submitting additional evidence to the Appeals Council at any

time. This is clearly not the intended meaning of this letter. Plaintiff did not meet one of the

“good cause” exceptions in 20 C.F.R. § 404.970(b) that would require the Appeals Council to

follow the procedures outlined in HALLEX I-3-2-15 and obtain and consider additional

evidence. While Plaintiff claimed that her mental impairment prevented her from obtaining this

evidence, which would presumably be a claim that she had “good cause” under 20 C.F.R.

                                                  3
Case: 1:18-cv-00158-DRC-KLL Doc #: 33
                                   32 Filed: 07/16/20
                                             05/18/20 Page: 4 of 5 PAGEID #: 437
                                                                             432




§ 404.970(b)(2), this argument fails. As addressed more fully in the Commissioner’s opening

brief, Plaintiff’s mental impairments were primarily related to social anxiety, and she was

assessed with average intelligence and had no difficulty with comprehension during a

consultative examination (Tr. 16, 37, 235-36, 238). There was nothing in the record, or in

Plaintiff’s own statements, to suggest that her mental impairment prevented her from submitting

additional evidence.

       Plaintiff’s reliance on HALLEX I-3-2-15 is misplaced as the Appeals Council’s letter

only allowed good cause for not submitting additional evidence earlier in the administrative

proceedings; not good cause for failing to submit this evidence at all. As discussed in the

Commissioner’s opening brief, Plaintiff had many opportunities to submit additional evidence

and failed to do so without good cause. Plaintiff has also been represented for over a year and a

half, yet no additional records have been proffered by her attorney. Any argument about

additional records, and whether they are material, is speculative at best.

                                              CONCLUSION

       For the foregoing reasons, the Commissioner respectfully requests that the Court affirm

the Commissioner’s decision.

                                      Respectfully submitted,

                                      DAVID DEVILLERS
                                      UNITED STATES ATTORNEY

                                      /s/ Rachel Julis
                                      Rachel Julis
                                      Special Assistant United States Attorney
                                      200 W. Adams Street, 30th Floor
                                      Chicago, Illinois 60606
                                      (877) 800-7578 ext. 19132 (phone)
                                      rachel.julis@ssa.gov




                                                 4
Case: 1:18-cv-00158-DRC-KLL Doc #: 33
                                   32 Filed: 07/16/20
                                             05/18/20 Page: 5 of 5 PAGEID #: 438
                                                                             433




                                 CERTIFICATE OF SERVICE

I hereby certify that on May 18, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the following:

                                       Carol L. Herdman



                                                     /s/ Rachel Julis
                                                     Rachel Julis
                                                     Assistant Regional Counsel
                                                     200 W. Adams Street, 30th Floor
                                                     Chicago, Illinois 60606
                                                     (877) 800-7578 ext. 19132 (phone)
                                                     (312) 886-1395 (fax)
                                                     rachel.julis@ssa.gov




                                                 5
